t c memo united_states tax_court robert k stewart jr petitioner v commissioner of internal revenue respondent docket no filed date robert k stewart jr pro_se kay hill for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax and a dollar_figure addition thereto under sec_6651 following concessions the only issue left to decide is whether we are authorized to determine any overpayment from that petitioner may credit to his federal_income_tax liability we hold we are not section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in anchorage alaska when he petitioned the court petitioner filed his federal_income_tax return on date petitioner claimed thereon that he had a dollar_figure overpayment which he was applying to petitioner filed his federal_income_tax return on date respondent issued petitioner a notice_of_deficiency for on date in the notice_of_deficiency respondent did not reference an overpayment for respondent asserts that a refund_or_credit of any overpayment is time-barred opinion petitioner asks the court to reduce his deficiency for by an overpayment that he has for we decline to do so we are a court of limited jurisdiction and we derive our jurisdiction from congress 94_tc_1 85_tc_527 see also sec_7442 in general the congress has empowered us to redetermine deficiencies which have been determined by respondent see sec_6213 and sec_6214 87_tc_1309 see also sec_6211 meaning of the word deficiency when respondent has not determined a deficiency for a year we generally may not redetermine if a deficiency or overpayment is present for that year see sec_6214 the tax_court in redetermining a deficiency shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid see also 329_us_296 320_us_418 hays v commissioner tcmemo_1996_18 warden v commissioner tcmemo_1990_321 affd without published opinion sub nom beam v commissioner 956_f2d_1166 9th cir stowman v commissioner tcmemo_1983_235 hutchinson v commissioner tcmemo_1980_551 in the instant case respondent has determined a deficiency for and petitioner's taxable_year is the only year that is before the court thus even if petitioner did overpay his tax a matter on which we express no opinion we would lack jurisdiction to apply that overpayment against petitioner's deficiency for we have considered all arguments made by petitioner for a contrary holding and to the extent not addressed above find them to be without merit to reflect respondent's concessions decision will be entered under rule
